                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 COREY CROCKETT,                                  )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    No. 3:19-cv-00545
                                                  )    Judge Trauger
 DAVIDSON COUNTY SHERIFF’S                        )
 DEPARTMENT, et al.,                              )
                                                  )
        Defendants.                               )

                                MEMORANDUM AND ORDER

       Corey Crockett, an inmate at the Davidson County Sheriff’s Office (“DCSO”) in Nashville,

Tennessee, filed a pro se civil rights action under 42 U.S.C. § 1983 against the Davidson County

Sheriff’s Department and a DCSO employee identified as Mrs. Levy. (Doc. No. 1 at 2.) He also

filed an application to proceed in this court without prepaying fees and costs. (Doc. No. 2.)

I.     Application to Proceed as a Pauper

       The court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because it appears from the plaintiff’s in forma pauperis application that he

cannot pay the full filing fee in advance, his application (Doc. No. 2) will be granted.

II.    Initial Review

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the court

must conduct an initial review and dismiss the complaint if it is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The

court must also construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d 736,

739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the factual
allegations as true unless they are entirely without credibility, see Thomas v. Eby, 481 F.3d 434,

437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

        A.      Factual Allegations

        The complaint addresses three separate instances of unconstitutional conduct—an alleged

lack of due process related to a disciplinary hearing, an incident culminating in the alleged use of

force by DCSO staff members, and the plaintiff’s mental health treatment. The plaintiff requests

monetary damages. (Doc. No. 1 at 4, 6–8.)

                1.      Disciplinary Hearing

        At some point, the plaintiff received a write-up. (Doc. No. 1 at 4.) He alleges that a DCSO

Lieutenant placed him on property restriction for 72 hours on April 8, 2019. (Doc. No. 1 at 4.) At

that time, the Lieutenant stated that, “per policy,” inmates must receive a written copy of charges

against them regardless of whether they are on property restriction. (Id.) The plaintiff alleges that

DCSO employee Mr. Huelsley dismissed his write-up that same day. (Id.)

        During the plaintiff’s disciplinary hearing on May 6, 2019, Defendant Mrs. Levy allegedly

refused to follow “policy [and] procedure.” (Id.) The plaintiff did not receive a copy of his charges,

and Mrs. Levy apparently did not accept his explanation that the write-up had already been

dismissed. (Id.) Mrs. Levy sentenced the plaintiff to “(2) 15 day lockdown consecutive.” (Id.)

        The plaintiff filed a grievance and a disciplinary appeal. (Id.) The plaintiff’s appeal was

rejected, as Sgt. Beach stated that the plaintiff “reviewed [his] write-up at [his] cell door.” (Id.)

The plaintiff alleges that Beach was lying. (Id.) In fact, according to the plaintiff, he was in his cell

“at least 30 mins after the incident” that caused the write-up, and neither Beach nor any other

officer showed him any notice of charges at his cell. (Id. at 8.)




                                                   2
       The plaintiff’s allegations regarding the grievance response are inconsistent. Initially, he

alleges that the response, prepared by Beth Gentry, stated, “Mrs. Levy does not follow due process

rules.” (Id. at 4.) Elsewhere, however, the plaintiff alleges that the response reflected that Mrs.

Levy “had conducted herself accordingly.” (Id. at 8.) Gentry also allegedly responded that “Sgt.

Beach did in fact ma[k]e sure [that the plaintiff had] seen [his] charges at [his] door.” (Id.)

According to the plaintiff, Gentry should have checked the cameras in the plaintiff’s pod to see if

anyone came to his cell. (Id.)

               2.      Use of Force

       The plaintiff alleges that, around 12:27 a.m. on April 27, 2019, he was taken from his cell

to receive one hour of recreation. (Id. at 7.) The plaintiff wanted to shower at the end of recreation,

rather than at the beginning. (Id.) As the plaintiff was being placed in restraints, he asked Officer

Hughes a series of questions, resulting in Hughes becoming “agitated” and cancelling the

plaintiff’s recreation “permanently for the night/day.” (Id.) It is unclear what these specific

questions were. The plaintiff describes them as follows: “I asked the Officer (C/O Hughes) does

he have a problem with me [and] all he had to do is talk to me, due to me asking him why would

my rec. be cancelled cause I don’t want to receive a shower at the beginning of my 1 hour of rec.

instead of the end of my hour. So this was the question that was repeated along with others.” (Id.)

       After Officer Hughes cancelled the plaintiff’s recreation, the plaintiff was taken out of

restraints and told to return to his cell. (Id.) The plaintiff asked to use the kiosk, hoping to access

the inmate handbook to determine whether “policy [and] procedures” permitted Hughes to take

away the plaintiff’s recreation “for asking questions about [his] rec.” (Id.) A report would describe

the plaintiff’s conduct as “refus[ing] a direct order . . . to proceed to [his] cell after being

unrestrained.” (Id.) Officer Hughes and another unnamed DCSO staff member “t[ook the plaintiff]



                                                  3
to the ground” and “subdued” him. (Id.) Lieutenant Howard told Hughes to “get [the plaintiff] to

[his] feet.” (Id.) Hughes then “maliciously grabbed [the plaintiff] by his jump suit [and] lifted [him]

in the air [and] shook [him] around like a ragdoll.” (Id.) Hughes then regained his composure and

“plac[ed the plaintiff] on the ground.” (Id.)

               3.      Mental Health

       In a matter seemingly unrelated to the disciplinary proceedings addressed above, the

plaintiff alleges that he is a “mental health inmate who [has] been in punitive segregation” since

March 21, 2019. (Id. at 8.) He alleges that DCSO staff is “not concerned about [his] well being”

and is “negligent towards [his] mental health.” (Id.)

       B.      Standard of Review

       To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA’s screening requirements, the court applies the same standard as under

Rule 12(b)(6) of the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th

Cir. 2010). The court therefore accepts “all well-pleaded allegations in the complaint as true, [and]

‘consider[s] the factual allegations in [the] complaint to determine if they plausibly suggest an

entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 681 (2009)). An assumption of truth does not, however, extend to allegations

that consist of legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se

pleading must be liberally construed and “held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).




                                                  4
       C.        Discussion

       “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Winkler v. Madison Cty., 893 F.3d 877, 890 (6th Cir. 2018) (quoting

Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th Cir. 2015)).

                 1.    Due Process

       The plaintiff alleges that Mrs. Levy violated DCSO policy and denied him due process

during a disciplinary hearing on May 6, 2019. He also alleges that he filed a grievance related to

the hearing, and that Beth Gentry provided an unsatisfactory response. As an initial matter, to the

extent that the plaintiff’s claims are “premised on the mishandling of his grievances or violation

of [DCSO] policies,” he fails to state a claim under Section 1983. See Hursey v. Anderson, No. 16-

1146, 2017 WL 3528206, at *2 (6th Cir. Mar. 31, 2017) (“[A] prisoner has no constitutional right

to an effective prison grievance procedure, see Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir.

2003) (citing Hewitt v. Helms, 459 U.S. 460, 467 (1983)), and claims related to violations of prison

policies do not state a constitutional violation, see Grinter [v. Knight], 532 F.3d [567,] 574 [6th

Cir. 2008].”).

       As to the plaintiff’s constitutional due process claim, the Fourteenth Amendment provides

that prisoners “may not be deprived of life, liberty, or property without due process of law.” Wolff

v. McDonnell, 418 U.S. 539, 556 (1974) (citations omitted). To state a procedural due process

claim, the plaintiff must show that (1) he had a protected liberty or property interest; (2) he was

deprived of that interest; and (3) the state did not afford him adequate procedural rights prior to

depriving him of that interest. Janinski v. Tyler, 729 F.3d 531, 541 (6th Cir. 2013) (citing Women’s

Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006)). The first prong of this claim is a



                                                 5
threshold requirement. See Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Thus, “the question of

what process is due is relevant only if the inmate establishes a constitutionally protected interest.”

Pickelhaupt v. Jackson, 364 F. App’x 221, 224 (6th Cir. 2010) (citing Wilkinson, 545 U.S. at 224).

       Prisoners have a narrower set of protected interests than individuals who are not

incarcerated. Wolff, 418 U.S. at 556. For instance, “the Constitution itself does not give rise to a

liberty interest in avoiding transfer to more adverse conditions of confinement.” Wilkinson, 545

U.S. at 221–22 (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)). A liberty interest may arise,

however, in avoiding conditions of confinement that “impose[] atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Id. at 223 (quoting Sandin v.

Conner, 515 U.S. 472, 484 (1995)).

       Here, the plaintiff alleges that Mrs. Levy sentenced him to “(2) 15 day lockdown

consecutive.” Liberally construing this allegation, the court assumes that the plaintiff’s sentence

amounted to 30 days in more restrictive conditions of confinement. Nonetheless, for at least two

reasons, this allegation does not satisfy the threshold requirement of demonstrating a

constitutionally protected liberty interest.

       First, the plaintiff does not provide any details about the restrictions imposed as a result of

being placed in lockdown. Without explaining how lockdown conditions differ from his ordinary

conditions, the plaintiff cannot establish that his punishment resulted in an “atypical and

significant” hardship. See Williams, 526 F. App’x at 562–63 (holding that an inmate had “not

established that the change in the conditions of his confinement was ‘atypical and significant,’” in

part, because the inmate had not produced facts “establishing the ordinary conditions of

confinement”); Joseph v. Curtin, 410 F. App’x 865, 869 (6th Cir. 2010) (holding that an inmate

had “not demonstrated that a liberty interest was implicated” because his “complaint [did] not



                                                  6
include any allegations about” his new security classification level “to suggest that it imposes an

atypical and significant hardship”).

       Second, the plaintiff’s 30-day sentence was simply too short to rise to the level of an

“atypical and significant” hardship. To “implicate due process considerations,” a prisoner’s

confinement in more restrictive conditions typically must be “prolonged or indefinite.” Bishawi v.

Ne. Ohio Corr. Ctr., 628 F. App’x 339, 344 (6th Cir. 2014) (citing Wilkinson, 545 U.S. at 224).

The Sixth Circuit has held that periods of confinement significantly longer than 30 days did not

establish a protected liberty interest. See id. (holding that 69 days in segregation was not an atypical

or significant deprivation of liberty); see also Powell v. Washington, 720 F. App’x 222, 227 (6th

Cir. 2017) (“Powell’s six-month confinement in administrative segregation is insufficient to

constitute an atypical and significant hardship and therefore does not implicate his due process

rights.”); McMann v. Gundy, 39 F. App’x 208, 210 (6th Cir. 2002) (holding that five months in

administrative segregation was “not excessive or unusual”); but see Harden-Bey v. Rutter, 524

F.3d 789, 792–93 (6th Cir. 2008) (finding that placement in confinement for three years without a

definite end-point may be “atypical and significant”).

       In sum, the plaintiff has not satisfied his threshold burden of establishing that the

challenged disciplinary hearing resulted in conditions of confinement that “impose[] atypical and

significant hardship on [him] in relation to the ordinary incidents of prison life.” Sandin, 515 U.S.

at 484. For this reason, he fails to state a procedural due process claim.

               2.      Use of Force

       The plaintiff also alleges that, after Officer Hughes cancelled the plaintiff’s recreation and

told him to return to his cell, DCSO staff members used some amount of force against him. The

Eighth Amendment protects prisoners from “cruel and unusual punishment,” which includes the



                                                   7
right to be free from excessive force by prison officials. Burgess v. Fischer, 735 F.3d 462, 472

(6th Cir. 2013) (citing Whitley v. Albers, 475 U.S. 312, 318–22 (1986)). This claim has objective

and subjective components. Cordell v. McKinney, 759 F.3d 573, 580 (6th Cir. 2014) (citing

Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013)). For the objective component, a plaintiff

must demonstrate that a prison official inflicted pain that was “sufficiently serious” based on

“contemporary standards of decency.” Id. at 585 (quoting Williams v. Curtin, 631 F.3d 380, 383

(6th Cir. 2011)). The subjective component requires the court to consider whether the force applied

by a prison official was “in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Id. at 580 (quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992)).

        Here, even liberally construing the complaint, the plaintiff has not satisfied the objective

component of this claim. The plaintiff’s allegations regarding the level of force used during this

incident are vague, and the plaintiff does not allege that he suffered any pain or injury from this

incident whatsoever. That is, the plaintiff alleges that Officer Hughes and another staff member

“t[ook the plaintiff] to the ground” and “subdued” him. Then, Hughes allegedly lifted the plaintiff

into the air by his jump suit and “shook [the plaintiff] around like a ragdoll,” before “placing [the

plaintiff] on the ground.” Based on these allegations, the court cannot conclude that “‘the pain

inflicted’ by [DCSO staff members] was ‘sufficiently serious’ to offend ‘contemporary standards

of decency.’” Cordell, 759 F.3d at 585 (quoting Williams, 631 F.3d at 383). Accordingly, the

plaintiff fails to state an excessive force claim.

                3.      Mental Health Care

        Next, the plaintiff seemingly alleges that he has not received adequate mental health care

due to his placement in punitive segregation. The Eighth Amendment imposes a duty on prison

officials to provide adequate medical care to convicted prisoners. Darrah v. Krishner, 865 F.3d



                                                     8
361, 367 (6th Cir. 2017) (citing Estelle, 429 U.S. at 104). Thus, “deliberate indifference to a

prisoner’s serious illness or injury states a cause of action under § 1983.” Id. (quoting Estelle, 429

U.S. at 105). “A constitutional claim for deliberate indifference contains both an objective and a

subjective component. The objective component requires a plaintiff to show the existence of a

‘sufficiently serious’ medical need.” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir.

2009) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “The subjective component, in

contrast, requires a plaintiff to ‘allege facts which, if true, would show that the official being sued

subjectively perceived facts from which to infer substantial risk to the prisoner, that he did in fact

draw the inference, and that he then disregarded that risk.’” Id. (quoting Comstock v. McCrary,

273 F.3d 693, 703 (6th Cir. 2001)).

       Here, the plaintiff has not satisfied either the objective or subjective component of this

claim. As to the objective component, the Sixth Circuit has held that “a prisoner’s psychological

needs may constitute serious medical needs, especially when they result in suicidal tendencies.”

Richmond v. Huq, 885 F.3d 928, 938 (6th Cir. 2018) (citations omitted). But in this case, the

plaintiff does not provide any specific factual allegations about his psychological condition or

mental health needs. Accordingly, the court has no basis to conclude that the plaintiff’s unspecified

mental illness constitutes a sufficiently serious medical need.

       Next, “the subjective component of a deliberate indifference claim must be addressed for

each officer individually.” Winkler, 893 F.3d at 891 (quoting Phillips v. Roane Cty., Tenn., 534

F.3d 531, 542 (6th Cir. 2008)). That is, the plaintiff must allege that a specific defendant “was

aware of facts from which he or she could infer a substantial risk of serious harm.” Id. Here, the

plaintiff does not explain how any particular DCSO staff member has been involved in the alleged

denial of adequate mental health care. Instead, he alleges that DCSO staff is “not concerned about



                                                  9
[his] well being” and is “negligent towards [his] mental health.” But the subjective component of

this claim requires “more than negligence.” Id. (quoting Comstock, 273 F.3d at 703). Thus, the

plaintiff has not alleged that any DCSO staff member had the state of mind necessary to satisfy

the subjective component. For all of these reasons, the plaintiff fails to state a claim for denial of

adequate mental health care.

               4.      Official Capacity Claims

       Finally, the plaintiff also brings this action against Defendant Mrs. Levy in her official

capacity. (Doc. No. 1 at 2.) Mrs. Levy, along with the other individuals named in the complaint,

are employees of Davidson County Sheriff’s Office. “[I]ndividuals sued in their official capacities

stand in the shoes of the entity they represent.” Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003)

(citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)). Thus, the plaintiff’s official capacity

claims are essentially claims against Davidson County. Moreover, the plaintiff names the

Davidson County Sheriff’s Department as a defendant in both its individual and official capacities

(Doc. No. 1 at 2), but jail facilities are not proper defendants under Section 1983. McIntosh v.

Camp Brighton, No. 14–CV–11327, 2014 WL 1584173, at *2 (E.D. Mich. Apr. 21, 2014)

(collecting cases). Accordingly, the court construes this as an attempt to impose liability on

Davidson County as well.

       To state a claim against Davidson County, the plaintiff must allege that he “suffered a

constitutional violation” and that the County’s “policy or custom directly caused the violation.”

Hadrick v. City of Detroit, Mich., 876 F.3d 238, 243 (6th Cir. 2017) (citing Monell v. New York

City Dep’t of Soc. Servs., 436 U.S. 658, 690–92 (1978)). Here, the plaintiff does not allege that

any of the allegedly unconstitutional conduct in the complaint was caused by a policy or custom




                                                 10
of Davidson County. The plaintiff, therefore, fails to state a claim against Davidson County, and

his official capacity claims will be dismissed.

III.   Conclusion and Order

       For these reasons, the plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is

GRANTED, and this action is DISMISSED for failure to state a claim. 28 U.S.C. §§ 1915A,

1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1).

       For the same reasons that the court dismisses this action, the court CERTIFIES that any

appeal in this matter would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The court, therefore,

will not grant the plaintiff leave to proceed in forma pauperis on any appeal.

       This is the final order denying all relief in this case. The Clerk SHALL enter judgment.

Fed. R. Civ. P. 58(b).


                                                       ____________________________________
                                                       ALETA A. TRAUGER
                                                       United States District Judge




                                                  11
